Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 1, 3, 6, 7, and 8, the terms “preferably” and “more preferably” are indefinite because it is unclear whether the preferable features are required by the claims. For the purpose of examination, the “preferable” features are interpreted to not necessarily required by the claims.
 Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 requires only the first cation composition A1 is fed into the reactor, but claim 1 requires that B1 also be fed into the reactor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as obvious over Fukui US 2014/0377660.
Regarding claims 1, and 3-7, Fukui teaches a process of preparing a core shell particle (Abstract). The process includes a step of adding a cation precursor such as nickel, cobalt, and manganese sulfate, which corresponds to instantly claimed Composition B1 to an anion solution, as sodium hydroxide (Example 1, Paragraphs [0096], [0211]), which would correspond to instantly claimed Composition A1. Fukui describes that the composition A1 and B1 may react for a time “t”, which is referred to as the nucleation stage (Paragraph [0105]). After the nucleation stage the reactant concentrations may be switched to a growth phase where the cation precursor and the anion precursors are provided to the reaction vessel at different concentrations (Paragraphs [0104] – [0105]). The resultant particles are filtered and dried (Paragraph [0218]). Under the broadest reasonable interpretation of the claims the first container and the second container may be any apparatus that supplies the reagents to the reaction vessel, which would include normal flow conduits, such as pipe, hose, or tubing that would supply the reagents to the reaction vessel.
Fukui does not expressly state the types of apparatus that may used to supply the reactants to the reaction vessel. However, Fukui’s silence implies or is obvious that they include at least normal flow conduits such as pipe, hose, or tubing. In such case, the first and second container would be full at the beginning of the reaction sequence and the concentration of B1 would gradually shift to B2 upon the switching of the between the nucleation and growth stages of Fukui (Paragraphs [0104]-[0105]). Note – claim 1 does not require that the composition of B1 and B2 are different. 

Regarding claim 8, Fukui teaches a cation ratio as recited in claim 8 (Paragraphs [0093]).
 Regarding claim 9, the pH may be 12-14, and the temperature may be 20 to 60 deg. C (Paragraph [0096]).
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731